Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed 3/7/22 has been entered and fully considered.
Claims 2, 8, 10 and 16 have been amended.
Claims 12-15 and 24 were previously cancelled.
Claims 1-11, 16-23 and 25 are pending and have been fully considered.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6-11, 16-20, 21, 22, 23 and 25 are rejected under 103(a) as being obvious over TERADA ET AL (WO2015016259; cited on IDS filed 9/9/2020) in view of PAVLIN ET AL. (US PG PUB 20030162938), CARR ET AL. (US PG PUB 20100117022) and as evidence by KRISTEN ET AL. (US 4889938) and DAVID ET AL. (US PG PUB 20120149613) in their entirety.  Hereby referred to as TERADA, CARR, PAVLIN, DAVID and KRISTEN.  
Regarding claims 1, 2, 6-11, 16-20, 21, 22, 23 and 25:
TERADA discloses a lubricant capable of exhibiting excellent lubricant performance and hydrolysis resistance (Abstract). The lubricant comprises an ester polyamide obtained by condensing a polyamine containing at least two primary or secondary amino groups, a polycarboxylic acid including at least two carboxyl groups and a monohydric alcohol having four or more carbon atoms.  Terada discloses Formula (I) (see claim 3 of TERADA) having the structural formula:

    PNG
    media_image1.png
    525
    2677
    media_image1.png
    Greyscale

R represents an aliphatic group having 2 to 60 carbon atoms, R1 represents a hydrogen atom, an alkyl group which may have a substituent, R2 represents a linear or cyclic aliphatic linking 
TERADA discloses in claim 13 the lubricant composition containing at least one or two or more media selected from diphenyl ether oil, aromatic ester oil, aliphatic monoester oil, aliphatic diester oil, and polyol ester lubricating oil.
TERADA discloses in para 83 that the lubricant composition has a viscosity at 40 ° C. of 1650 mPa · s or less (i.e. 1650 cSt or less).
TERADA discloses in para 85 the lubricant composition can be prepared by adding a complex ester polyamide composition in an oily medium or an aqueous medium, and dissolving and / or dispersing it. Dissolution and / or dispersion may be performed under heating.  The addition amount of the composite ester polyamide composition is preferably 10% by mass or more with respect to the mass of the oily medium (75 to 90 wt% of the lubricating base oil). However, it is not limited to this range, and may be outside the above range as long as the compound is an amount sufficient to exhibit a friction reducing action.  EXAMPLE 1 teaches 7 parts by mass of hexamethylenediamine (PA-5), 67 parts by mass of dimer acid (CA-26: trade name Tsunodim 395) and 26 parts by mass of 2- (2-ethylhexyloxy) ethanol (MA-1) was charged into a reaction vessel with. The mixture was stirred at a liquid temperature of 160 to 200 ° C. for 12 hours. The mixture was allowed to cool to room temperature, and 96 parts by mass of a composite ester polyamide composition PEA-1 was obtained as a yellow transparent liquid.

TERADA does not explicitly disclose that n is an integer in the range of 2-20, however PALVIN does.
PALVIN teaches in para [0005] one particularly useful type of polyamide is made from polymerized fatty acid, also referred to as dimer acid. These polyamides may be referred to as polymerized fatty acid-based polyamides, or dimer acid-based polyamides. Sometimes these polyamides are also referred to polymerized fatty acid-containing polyamides, however, it should be noted that polymerized fatty acid per se is not present to any great extent in these polyamides, and that the term "polymerized fatty acid-containing" is really a shorthand expression that denotes that the polyamides were prepared from polymerized fatty acid. Regardless of their name, in structural terms these polyamides contain longer hydrocarbon regions than are found in nylons, and may be terminated at each end by organic functional moieties such as amide and ester groups. Generally, the molecular structures of polymerized fatty acid-based polyamides impart to these resins’ properties of strength and flexibility, making them 
PAVLIN teaches in para [0024] the use of polymerized fatty acid-based polyamide gellants, such as ester-terminated polyamides (ETPA) and tertiary amide-terminated polyamides (ATPA) which may be used as bases for such consumer products as cosmetics, insect repellents, lubricants, sunscreens, furniture polish, car polish, shoe polish, etc.  Para [0016]-[0042] teaches in the compositions, the polyamide gellant may be an ester-terminated polyamide of formula (1) as defined herein: (i.e. the mirror image of the claimed formula)

    PNG
    media_image2.png
    139
    439
    media_image2.png
    Greyscale

Claimed formula:

    PNG
    media_image3.png
    49
    374
    media_image3.png
    Greyscale

PALVIN in para [0032] teaches that the polyamide is an ester-terminated polyamide referred to herein as ETPA. The general molecular structure of an ETPA is as shown in formula (1) [0033] 
Para [0018] teaches the organic solvent may be described by one, or any two, or all three of the following criteria: the organic solvent is immiscible with water; the organic solvent has at least eight carbons; the organic solvent comprises a hydrocarbon, the organic solvent either is hydrocarbon or a hydrocarbon solvent is one of the components of the organic solvent (i.e. lubricating base oil).  In various embodiments, the composition may be described by one, or any two, or all three of the following criteria: the polyamide is 1-30% of the total weight of the composition.  Various optional components may be present in the composition, including wax, surfactant, buffer, silicon oil and bactericide.
PAVLIN teaches in para [0028] that it is known in the art to use the term "polymerized fatty acid-based polyamides" which refers to polyamides that are prepared, in part, from polymerized fatty 
Therefore, having the prior art references before the inventors at the time the invention was made it would have been obvious to have used the formula in PALVIN for the lubricating base oil component disclosed in TERADA if the known imparted component was so desired.  As one of ordinary skill in the art would recognize that PALVIN formula teaches n >0, and TERADA formula teaches n=2-4; thereby producing overlapping structures of an ester-terminated polyamide.
TERADA does not explicitly disclose that the lubricating base oil has a viscosity of 5-1000 cSt at 40oC; however, CARR does.  
CARR teaches in para [0065] that the process used the components sebacic acid as the polybasic acid and with the acid mixture being composed of iso-pentanoic acid, heptanoic acid and sebacic acid, so that the molar ratio of acid groups derived from monobasic acid to those derived from polybasic acid was 3:1.  The ester base stock had a kinematic viscosity at 40 degree C. of 28 cSt (lubricating base oil has a viscosity of 5-1000 cSt at 40 C).
Although modified TERADA in combination with PAVLIN and CARR did not state the time in cooling or the percentage of R groups presents, it is the examiner’s position that the disclosure of modified TERADA that the reaction was allowed to cool at ambient temp, would lead a skill artisan to recognize that it was at least 1 sec or more.  The Examiner’s position is that the art cited above possess the claimed compositional elements and therefore will necessarily possess the aforementioned physical qualities of the percentage of R groups as the same formula is disclosed; as In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also see In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) (“From the standpoint of patent law, a compound and all its properties are inseparable.”)
Therefore, having the prior art references before the inventors at the time the invention was made it would have been obvious to have used the base stock as disclosed in CARR for the lubricating base oil component disclosed in TERADA and PAVLIN if the known imparted properties such as to form grease were so desired.
Although, TERADA in combination with PAVLIN, and CARR do not explicitly disclose wherein the grease composition has an NLGI grade of 2 or 3; the Examiner is of the position that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical product, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also see in re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) (“From the standpoint of patent law, a compound and all its properties are inseparable.”); however, this is evident by DAVID that it is known in the art from para [0068] when used in low loading gearings, the grease composition has preferably a NLGI grade of 0 to 1. When used in high loading gearings, the grease composition has preferably a NLGI grade of 0 to 2. When used in bearings, the grease composition has preferably a NLGI grade of 1 to 4, more preferably a NLGI grade of 2 or 3 and most preferably a NLGI grade of 2. Finally, it has been held that obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art process and composition.   Further, the fact that applicant has 
Again, KRISTEN and DAVID are considered a teaching reference, not a modifying reference.  See MPEP 2112.

Claims 3, 4, 5, 8 and 25 are rejected under 103(a) as being obvious over TERADA ET AL (WO2015016259; cited on IDS filed 9/9/2020) in view of PAVLIN ET AL. (US PG PUB 20030162938), CARR ET AL. (US PG PUB 20100117022) and as evidence by KRISTEN ET AL. (US 4889938) and DAVID ET AL. (US PG PUB 20120149613), as applied to claims 1, 2, 6-11, 16-20, 21, 22, 23 and 25 above are hereby incorporated, and further in view of ABRAHAM ET AL. (US PG PUB 20180282654) in their entirety.  Hereby referred to as TERADA, ABRAHAM, PAVLIN, CARR, DAVID and KRISTEN.  
Regarding claims 3, 4, 5, 8 and 25:
Modified TERADA in view of PAVLIN and CARR, disclosure as described above is hereby incorporated.
Modified TERADA does not explicitly teach wherein the -CO-R2-CO- groups are derived from both dimer acids and diacids, and a molar ratio (A/B) of the -CO-R2-CO- groups derived from the dimer acid (A) to the -CO-R2-CO- groups from the diacid (B) is larger than 1; however, ABRAHAM does.
ABRAHAM teaches a lubricant composition of an oil of lubricating viscosity; wherein para [0027] oils of lubricating viscosity may also be defined as specified in the API Guidelines.  In one embodiment the oil of lubricating viscosity may be an API Group II, Group III, Group IV oil, or mixtures thereof.  The composition also contains the disclosure of para [0049] the carboxylic acid 
It would have been obvious to a person of ordinary skill in the art to use the ABRAHAM lubricating composition and thickener in TERADA and PAVLIN polymerized fatty acid-based polyamide and solvent composition; and the motivation is taught by ABRAHAM wherein on oil of lubricating viscosity (i.e. base oil) is any lubricating oil known per se may be used, such as natural and synthetic oils, oil derived from hydrocracking, hydrogenation, and hydrofinishing, unrefined, refined, re-refined oils, API Group II, Group III, Group IV oil, or mixtures thereof (see para [0026] – [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of modified TERADA, PAVLIN, CARR and ABRAHAM to obtain the invention as specified in claims 3, 4, 5, 8 and 24. 
Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive.
“Response to Office Action mailed December 10, 2021 Starting in Section 10 of the Office Action … Applicant respectfully traverses based upon unamended independent claim 1 and amended independent claim 10 for the following reasons. On page 9 of the Office Action of August 6, 2021, the Examiner stated “therefore the ester polyamide taught in TERADA is the same as the ester-terminated polyamide claimed when n is 2, and m is 1 represented by said formula ….”  The Examiner believes Applicant is referencing Office action mailed 12/10/21; however, it appears Applicant is arguing Office action dated 8/6/21.  Nevertheless, the Examiner disagrees with Applicant’s interpretation of Office action mailed 12/10/21.  On page 3 of the most current outstanding office action, it is recorded “…Wherein R = claimed R3, R3 = claimed R1, R2 = claimed R2, n = 2 in TERADA, and m = 1; thereby one of ordinary skill in the art would recognize this to meet Applicant’s claimed limitation of n = 1”.  The Examiner will further clarify the position of the Office.  Where it states “n = 2 in TERADA” is representative of the formula disclosed in TERADA; when TERADA “n” = 2 and “m” =1; then the prior art formula would meet the limitations of the claimed invention if Applicant’s formula was n=1.  However, the Examiner has relied on PAVLIN to teach wherein the claimed formula “n” is an integer in the range of 2-20.  As disclosed in the action above PAVLIN teaches in para [0016]- [0042] that in the compositions, the polyamide gellant may be an ester-terminated polyamide of formula (1) as defined herein: (which is the mirror image of the claimed formula, see also below)

    PNG
    media_image2.png
    139
    439
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    49
    374
    media_image3.png
    Greyscale

Para [0034] teaches that the letter "n" of PAVLIN designates the number of repeating units present in a molecule of ETPA, and is an integer greater than 0.
Applicant continues to argue why and how TERADA could not be representative of n=2-20 as claimed through out the remarks on pages 8-11; however again the Examiner has not relied on TERADA to teach said disclosure.
The Examiner recognizes that Applicant has not argued the teachings of PAVLIN, however in response to applicant's arguments against the reference individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, the Examiner respectfully disagrees with Applicant’s arguments and maintains the rejections referenced above.
Hence, Applicant's arguments filed 3/7/22 have been fully considered.  In addition, the current amendments to claims 2 and 10 “… wherein the grease composition has an NLGI grade of 2 or 3 …” necessitated the new ground(s) of rejection; TERADA ET AL (WO2015016259; cited on IDS filed 9/9/2020) in view of PAVLIN ET AL. (US PG PUB 20030162938), CARR ET AL. (US PG PUB 20100117022) and as evidence by KRISTEN ET AL. (US 4889938) and DAVID ET AL. (US PG PUB 20120149613) was applied to the rejection of claims 1-11, 16-23 and 25.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771